Judgment, Supreme Court, New York County (Michael J. Obús, J.), rendered December 16, 2004,. convicting defendant, after a jury trial, of criminal sexual act in the second degree and sexual abuse in the third degree, and sentencing him to an aggregate term of 2⅓ to 7 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis for disturbing the jury’s determinations concerning credibility (see People v Bleakley, 69 NY2d 490, 495 [1987]). The victim’s testimony was corroborated by that of multiple eyewitnesses, along with medical evidence. Concur—Andrias, J.E, Marlow, Sullivan, Gonzalez and Kavanagh, JJ.